--------------------------------------------------------------------------------

                                                                                        Exhibit
10.4
 
 


AMENDED AND RESTATED VOTING AGREEMENT


This Amended and Restated Voting Agreement, dated as of December 29, 2006 (this
“Agreement”), is by and among New World Brands, Inc., a Delaware corporation
(the “Company”), Qualmax, Inc., a Delaware corporation (“Qualmax”), P&S Spirit,
LLC, a Nevada limited liability company (“P&S”), Selvin and Sylvia Passen, TBTE
(“TBTE”), Oregon Spirit, LLC, a Nevada limited liability company (“Oregon
Spirit”), and, solely for purposes of Section 21 hereof, M. David Kamrat, an
individual (“D. Kamrat”), Jane Kamrat, an individual (“J. Kamrat”), Noah Kamrat,
an individual (“N. Kamrat”), Tracy Habecker, an individual (“T. Habecker” and
together with D. Kamrat, J. Kamrat and N. Kamrat the “Kamrat Family”, and the
Kamrat Family and Qualmax together the “Qualmax Holders”). Each of Qualmax, P&S,
TBTE and Oregon Spirit are herein referred to as a “Voting Stockholder,” and
together as the “Voting Stockholders.” Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in the
Subscription Agreement (as defined below).
 
RECITALS
 
In connection with the purchase by Qualmax of 100 shares of Series A Preferred
Stock, par value $0.01 per share, of the Company (“Series A Preferred Stock”),
pursuant to the Asset Purchase Agreement, dated as of June 22, 2006, as amended
by Amendment No. 1 to Asset Purchase Agreement, dated as of August 28, 2006 by
and between the Company and Qualmax, the parties entered into a Voting Agreement
dated as of September 15, 2006 (the “Original Agreement”), whereby the parties
agreed to, among other things, nominate (or cause or facilitate the nomination)
for election as directors certain persons designated by each of Qualmax and
Selvin Passen.
 
In connection with the purchase by P&S of shares of the Company’s Series A
Preferred Stock pursuant to the terms of a Stock Subscription Agreement of even
date herewith (the “Subscription Agreement”), P&S intends to purchase shares of
Series A Preferred Stock and/or Common Stock, in separate tranches. Capitalized
terms used in this Agreement that are not defined shall have the meanings
assigned to such terms in the Subscription Agreement, which definitions are
hereby incorporated by reference.
 
In connection with consummation of the transactions contemplated by the
Subscription Agreement, the parties desire to amend and restate the Original
Agreement in its entirety to nominate (or cause or facilitate the nomination)
for election as directors certain persons designated by each of Qualmax and P&S.
 
The parties hereto deem it in their best interests and in the best interests of
the Company to establish the composition of the Company’s board of directors
(the “Board”) and certain other arrangements as hereinafter provided.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:
 


 
 

--------------------------------------------------------------------------------

 


1. Board of Directors. The parties hereto confirm that it is their intention
that the business and affairs of the Company shall be managed by the Board. The
authorized number of directors on the Board shall hereby be fixed at five (5).
Effective upon the receipt of the requisite approval by the stockholders of the
Company of an Amended and Restated Certificate of Incorporation of the Company
which, among other things, establishes a staggered board of directors (the
“Revised Charter”), and the filing by the Company of the Revised Charter with
the Secretary of State of the State of Delaware (the “Filing”), the directors
shall be divided into three classes, as nearly equal in number as possible, with
the term of office of the first class (“Class I”) to expire at the 2007 annual
meeting of stockholders, the term of office of the second class (“Class II”) to
expire at the 2008 annual meeting of stockholders, and the term of office of the
third class (“Class III”) to expire at the 2009 annual meeting of stockholders.
At each annual meeting of stockholders following such initial classification and
election, directors elected to succeed those directors whose terms expire shall
be elected for a three-year term of office and until the election and
qualification of their respective successors in office. Subject to the terms and
provisions set forth herein, each Voting Stockholder shall vote or cause to be
voted all shares of Voting Stock of the Company owned, beneficially or of
record, by such party at any meeting of the Voting Stockholders of the Company
at which directors are to be elected to the Board, or in any written consent
executed in lieu of such a meeting of the Voting Stockholders, and shall take
all other necessary or desirable action, in order to ensure that the Board is
constituted as set forth in this Agreement. As used herein, the term “Voting
Stock” shall mean Common Stock, Preferred Stock, and any other capital stock of
the Company which carries voting rights, and shall include any shares of Voting
Stock now owned or subsequently acquired by a Voting Stockholder, however
acquired, including, without limitation, stock splits and stock dividends.
 
2. Nominations of Directors.
 
(a) Qualmax shall be entitled to designate two (2) individuals (the “Qualmax
Nominees”) to serve as directors effective upon the Tranche A Closing, which
Qualmax Nominees shall initially be M. David Kamrat and Noah Kamrat. Effective
upon the Filing, one of the Qualmax Nominees shall serve as a Class II director
and one shall serve as Class III director. Effective upon the Filing, Noah
Kamrat shall be a Class II director and M. David Kamrat shall be a Class III
director. Duy Tran shall resign as a director immediately following execution of
this Agreement.
 
(b) P&S shall be entitled to designate two (2) individuals (the “P&S Nominees”)
to serve as directors effective upon the Tranche A Closing, which P&S Nominees
shall initially be Jacob Schorr and a second P&S Nominee to be designated by
P&S. Effective upon the Filing, one of the P&S Nominees shall serve as a Class
II director and one shall serve as Class III director. Effective upon the
Filing, the second P&S Nominee shall be a Class II director and Jacob Schorr
shall be a Class III director. Until the second P&S Nominee is elected the
second P&S Nominee’s board seat shall remain vacant.
 
(c)  Qualmax and P&S shall jointly be entitled to designate one (1) individual
(the “Joint Nominee”) to serve as a director effective upon the Tranche A
Closing, which Joint Nominee shall be designated jointly by Qualmax and P&S.
Effective upon the Filing, the Joint Nominee shall be a Class I director. Until
the Joint Nominee is elected the Joint Nominee’s board seat shall remain vacant.
 


 
2

--------------------------------------------------------------------------------

 


(d) Pursuant to Section 3 hereof, the Qualmax Nominees, the P&S Nominees and the
Joint Nominee so designated shall be elected by the Voting Stockholders
(provided that such nominees remain willing to serve) such that the Qualmax
Nominees, the P&S Nominees and one Joint Nominee shall serve on the Board until
the 2009 annual meeting of stockholders (and in the Classes specified herein
upon the Filing).
 
(e) If, prior to an individual’s election to the Board, any individual
designated to serve as a director shall be unable or unwilling to serve as a
director, the group who designated any such individual to serve as a director
pursuant to the provisions of this Section 2 shall be entitled to designate a
replacement in accordance with the provisions of this Section 2 who shall then
be elected a director.
 
(f) No Voting Stockholder, nor any affiliate of any such Voting Stockholder,
shall have any liability as a result of designating a person for election as a
director for any act or omission by such designated person in his or her
capacity as a director of the Company, nor shall any Voting Stockholder have any
liability as a result of voting for any such designee in accordance with the
provisions of this Agreement.
 
3. Covenant to Vote; No Conflicting Agreements. 
 
(a) Each Voting Stockholder shall take all necessary or desirable action
necessary to call, or to cause the Company and the appropriate officers and
directors of the Company to call, a meeting of the Voting Stockholders of the
Company and to vote or cause to be voted all shares of Voting Stock of the
Company owned, beneficially or of record, by such party at any such meeting in
favor of, or take all necessary or desirable action by written consent in lieu
of any such meeting, to cause the election and re-election (provided they remain
willing to serve) as members of the Board of those individuals designated in
accordance with Section 2 of this Agreement. In addition, each Voting
Stockholder agrees to vote or cause to be voted all shares of Voting Stock of
the Company owned, beneficially or of record, by such party upon any other
matter arising under this Agreement submitted to a vote of the Voting
Stockholders of the Company in such a manner as to implement the terms of, or
otherwise effect the intent of, this Agreement. The voting of Voting Stock
pursuant to this Agreement may be effected in person, by proxy, by written
consent, or in any other manner permitted by the laws of the State of Delaware.
 
(b) No Voting Stockholder shall (i) enter into or agree to be bound by any
voting trust, (ii) enter into any stockholder agreement or arrangement of any
kind with any person or entity, or (iii) take any action, either alone or in
concert with any other persons or entities, in each of the foregoing cases which
would be inconsistent in any manner with the provisions of this Agreement.
 


 
3

--------------------------------------------------------------------------------

 


4. Removal. Notwithstanding anything to the contrary contained in the Company’s
certificate of incorporation or by-laws (as the same may each be amended and/or
restated from time to time), on all matters relating to the removal of directors
of the Company, each Voting Stockholder shall vote or cause to be voted all
shares of Voting Stock of the Company owned, beneficially or of record, by such
party, to ensure that no director of the Company may be removed from the Board
except (a) for cause, (b) with respect to the removal of any Qualmax Nominee
designated pursuant to Section 2(a) hereof, upon the prior vote or written
consent of Qualmax, (c) with respect to the removal of any P&S Nominee
designated pursuant to Section 2(b) hereof, upon the prior vote or written
consent of P&S, or (d) with respect to the removal of the Joint Nominee
designated pursuant to Section 2(c) hereof, upon the prior vote or written
consent of Qualmax and P&S.
 
Any vacancy created by the operation of this Section 4 shall be filled in
accordance with Section 5 hereof.
 
5. Vacancies. Notwithstanding anything to the contrary contained in the
Company’s certificate of incorporation or by-laws (as the same may each be
amended and/or restated from time to time), in the event that a vacancy is
created on the Board at any time by the death, disability, retirement,
resignation or removal of a director, the individual to fill such vacancy shall
be nominated by the group entitled to fill such directorship in accordance with
the provisions of Section 2 hereof. Each Voting Stockholder shall vote or cause
to be voted all shares of Voting Stock of the Company owned, beneficially or of
record, by such party at any meeting of the Voting Stockholders of the Company
called for the purpose of filling such vacancy, or in any written consent
executed in lieu of such a meeting of the Voting Stockholders, and shall take
all other necessary or desirable actions, to ensure the election to the Board of
the individual designated to fill such vacancy pursuant to this Section 5.
 
6. Board Observer. During the term hereof a designee of P&S, appointed by P&S in
writing and identified by written notice to the Company, shall have the right to
attend and observe, but not to vote at, all annual and special meetings of the
Board.
 
7. Representations and Warranties. Each Voting Stockholder represents and
warrants to the other parties hereto, severally and not jointly, as to itself
only, that:
 
(a) such party has full power and capacity to execute, deliver and perform this
Agreement, and this Agreement has been duly and validly authorized, executed and
delivered by such party and constitutes a legal and binding obligation of such
party, enforceable against such party in accordance with its terms;
 
(b) such party has not, prior to the date of this Agreement, executed or
delivered any proxy or entered into any voting agreement or similar arrangement
relating to its or his Voting Stock (except for any such agreements among the
parties hereto); and
 
(c) the execution, delivery and performance by such party of this Agreement and
the consummation by such party of the transactions contemplated hereunder will
not, with or without the giving of notice or lapse of time, (i) violate any
provision of law, statute, rule or regulation to which such party is subject,
(ii) violate any order, judgement or decree applicable to
 


 
4

--------------------------------------------------------------------------------

 


such party, or (iii) conflict with, or result in a breach or default under, any
material term or condition of any material agreement or other material
instrument to which such party is a party or by which such party is bound. 
 
8. Stock Certificates. If so requested by the Company, the Voting Stockholders
agree that each certificate representing shares of Voting Stock owned by the
Voting Stockholders shall bear the following legend on the face or reverse side
thereof:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VOTING RESTRICTIONS
PURSUANT TO A CERTAIN AMENDED AND RESTATED VOTING AGREEMENT BY AND AMONG NEW
WORLD BRANDS, INC. (THE “COMPANY”), QUALMAX, INC., AND CERTAIN STOCKHOLDERS OF
THE COMPANY, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE COMPANY AND MAY BE OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.”
 
9. Specific Performance.  Each party acknowledges and agrees that in the event
of any breach of this Agreement, the non-breaching party or parties may be
irreparably harmed and may not be made whole by monetary damages. The parties
hereby agree that, in addition to and without prejudice to any other remedy to
which they may be entitled at law or in equity, they shall be entitled to compel
specific performance of this Agreement and injunctive and other equitable
relief, and the parties hereto further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.
 
10. Amendment. This Agreement may only be amended or modified with the written
consent of each of the Voting Stockholders.
 
11. Subsequent Transferees. Except in the case of (a) a pro rata distribution of
all of the Voting Stock held by Qualmax to the stockholders of Qualmax, whether
by way of a downstream merger of Qualmax into New World or otherwise (a
“Distribution”), which shall be governed by Section 21 hereof, and (b) sales of
Voting Stock into the public marketplace (subject to the terms of that certain
Lock-Up Agreement dated of even date herewith, as the same may be amended from
time to time (the “Lock-Up Agreement”), each Voting Stockholder agrees that it
shall cause each transferee of its Voting Stock of the Company to become a party
hereto and to agree in writing to be bound by and to comply with all of the
terms and provisions of this Agreement prior to any transfer of such Voting
Stock. Notwithstanding anything contained in this Agreement to the contrary,
nothing herein shall preclude the Voting Stockholders from selling their Voting
Stock pursuant to Rule 144 or an effective registration statement.
 
12. No Limitation on Other Voting Rights. Notwithstanding any provision of this
Agreement or the Lock-Up Agreement to the contrary, nothing in this Agreement
shall limit or restrict the Voting Stockholders from acting in their sole
discretion on any matter other than those referred to in this Agreement.
 


 
5

--------------------------------------------------------------------------------

 




 
13. Notice.  Unless otherwise specifically provided herein, all notices or other
communications under this Agreement shall be effective only if in writing and
delivered by hand, delivered by telecopier, or mailed by overnight courier
service:
 
(a) if to the Company or Qualmax, addressed to its principal executive offices
at 340 West Fifth Avenue, Eugene, Oregon 97401, Attn: General Counsel, with a
copy to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036, Attn: Scott S. Rosenblum; and
 
(b) if to P&S, TBTE or Oregon Spirit, addressed to 2019 SW 20th Street, Suite
108, Fort Lauderdale, Florida 33315, Attn: Selvin Passen, M.D., with a copy to
Adelberg Rudow, Dorf & Hendler, LLC, 7 Saint Paul Street, Suite 600, Baltimore,
MD 21202, Attn: David B. Rudow, Esquire.
 
Any notice or other communication shall be deemed to be given: (i) if delivered
by hand, on the date of such delivery; (ii) if delivered by telecopier, when
receipt is mechanically acknowledged; and if mailed by overnight courier, on the
first business day following the date of such mailing. 
 
14. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter contained herein and
supersedes all prior oral and written agreements and undertakings among the
parties with respect to such subject matter.
 
15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to the principles of the conflict of laws thereof. Each party hereto
consents and submits to the jurisdiction of any state or federal court sitting
in Wilmington, Delaware in connection with any dispute arising out of or
relating to this Agreement. Each party hereto waives any objection to the laying
of venue in such courts and any claim that any such action has been brought in
an inconvenient forum. To the extent permitted by law, any judgment in respect
of a dispute arising out of or relating to this Agreement may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of such judgment being conclusive evidence of the fact and
amount of such judgment. Each party hereto agrees that personal service of
process may be effected by any means permitted by law.
 
16. Successors and Assigns; Binding Effect. All of the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the respective successors, assigns, heirs and legal
representatives of the parties hereto.
 
17. Inspection. A copy of this Agreement shall be filed with the Secretary of
the Company and shall be kept with the records of the Company. For so long as
this Agreement shall be in effect, this Agreement shall be made available for
inspection by any Voting Stockholder at the principal executive offices of the
Company.
 
18. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning or interpretation of
this Agreement.
 


 
6

--------------------------------------------------------------------------------

 


 
19. Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions, or of such provision in any other jurisdiction,
shall not in any way be affected or impaired thereby.
 
20. Facsimile; Counterparts. This Agreement may be executed by facsimile and in
two or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same instrument.
 
21. Distribution. 
 
(a) Notwithstanding anything to the contrary set forth herein, in the event of a
Distribution: (i) each of the Kamrat Family members agrees that he, she or it
shall become a party hereto as a Voting Stockholder and shall be bound by and
shall comply with all of the terms and provisions of this Agreement, and shall,
from and after the date of such Distribution, cause each transferee of his, her
or its Voting Stock of the Company to become a party hereto and to agree in
writing to be bound by and to comply with all of the terms and provisions of
this Agreement prior to any transfer of such Voting Stock; and (ii) the right of
Qualmax hereunder to designate the Qualmax Nominess shall be vested in, and
based on, the unanimous agreement of D. Kamrat and N. Kamrat. For purposes of
clarification, the distributees in a Distribution other than the Kamrat Family
members shall not be required to become a party to this Agreement and shall not
be bound by the terms and provisions of this Agreement.
 
(b) In furtherance of the foregoing, the Kamrat Family members represents and
warrants to the other parties hereto that they currently collectively hold
sixty-two percent (62%) of the outstanding common stock, par value $.001 per
share, of Qualmax (“Qualmax Common Stock”). Each of the Kamrat Family members
agrees that, prior to a Distribution, he, she or it shall not transfer any
shares of its Qualmax Common Stock unless the transferee thereof shall agree in
writing to become a party hereto subject to the same restrictions and
obligations as the Kamrat Family members and to be bound by and to comply with
this Section 21 prior to any transfer of such Qualmax Common Stock.
 
22. Termination. 
 
(a) In the event that (i) the Tranche B-1 Closing Condition is satisfied and P&S
fails to purchase the Tranche B-1 Shares at the Tranche B-1 Closing or (ii) the
Tranche B-2 Closing Condition is satisfied and P&S fails to purchase the Tranche
B-2 Shares, or the Aggregate Tranche B Shares, as applicable, at the Tranche B-2
Closing, the terms of this Agreement shall terminate and be of no further force
and effect unless, not less than fifteen (15) days after receipt of written
notice of failure to purchase from the Company, P&S has purchased the applicable
Tranche B-1 or Tranche B-2 Shares. The Company’s rights under this Section 22(a)
upon a failure by P&S to purchase as required by the Subscription Agreement are
in addition to any other rights or remedies available to the Company, at law or
at equity, all of which rights and remedies may be exercised cumulatively.
 


 
7

--------------------------------------------------------------------------------

 


(b) In any event, the terms and provisions of this Agreement shall terminate and
be of no further force and effect immediately following the election of
directors at the 2009 annual meeting of stockholders of the Company.
 
(c) Notwithstanding the provisions of Sections 22(a) and (b), upon termination
of this Agreement Section 21 hereof, which shall survive, and the parties hereto
agree that the terms and provisions of this Agreement will be further amended
and restated to reinstate the terms and provisions of the Original Agreement
(subject to the survival of Section 21 hereof, which provisions shall be deemed
to replace and supersede the correlative provision in the Original Agreement),
and such amendment and restated shall be deemed to occur automatically and
without any further action, consent or approval on the party of any party
hereto.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
 
 


 
8

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Voting Agreement to be duly executed on the date first above written.


COMPANY:


NEW WORLD BRANDS, INC.



By:_____________________________ 
Name: M. David Kamrat
Title: CEO


VOTING STOCKHOLDERS:


QUALMAX, INC.
 
By:_____________________________ 
Name: M. David Kamrat
Title: CEO


P&S SPIRIT, LLC



By:____________________________ 
Name: Selvin Passen, M.D.
Title: Manager


SELVIN & SYLVIA PASSEN, TBTE


By:____________________________
Selvin Passen, M.D.


By:____________________________
Sylvia Passen


OREGON SPIRIT, LLC



By:___________________________ 
Name: Selvin Passen, M.D.
Title: Manager
 

 
 
9

--------------------------------------------------------------------------------

 


Solely for purposes of Section 21 hereof:



__________________________
M. DAVID KAMRAT




__________________________
NOAH KAMRAT




__________________________
JANE KAMRAT




__________________________
TRACY HABECKER

 
 
 
 
 
10
 
 
 
 
 